DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-169356, filed on 09/18/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki et al [WO2019220832] in view of Staude et al [US 2021/0163028 A1].
In regards to claim 1. Shibagaki discloses a fault diagnosis device (Fig. 1, 1) for a robot (Abstract), which is a device (Fig. 1, 1) for diagnosing a fault in a light emitting unit that emits light (Fig. 4, 10) according to an operating state of the robot by energizing (Fig. 4 & Paragraph [0027 & 0055]), the fault diagnosis device (Fig. 1, 1 and Fig. 4, 30) being installed in the robot (Abstract), 
the fault diagnosis device (Fig. 1, 1) comprising: 
an energization control unit (Fig. 4, 1 and 20) configured to control energization of the light emitting diodes (Fig. 4, 10 & Paragraph [0027 & 0055]); 
a voltage detection unit (Fig. 4, V & Paragraph [0048]) configured to detect a diagnostic voltage (Paragraph [0048]) that varies depending on a terminal voltage of the light emitting diodes (Paragraph [0023]); and 
a fault detection unit (Fig. 4, V and A) configured to detect a fault in the light emitting unit  (Fig. 4, 10) based on a control state of the energization (Fig. 4 & Paragraph [0027 & 0055]) by the energization control unit (Fig. 4, 1 and 20) and a detected value of the diagnostic voltage (Fig. 4, V) detected by the voltage detection unit (Fig. 4, V & Paragraph [0048]).
Shibagaki does not specify which is a device for diagnosing a fault in a light emitting unit that emits light of a color according to an operating state of the robot by individually energizing and lighting a plurality of types of light emitting diodes of different emission colors; 
Staude discloses which is a device (Fig. 5, 1) for diagnosing a fault in a light emitting unit (Fig. 4, 4R to 4B) that emits light of a color (Fig. 4, 4R to 4B) according to an operating state by individually (Paragraph [0050]) energizing and lighting a plurality of types of light emitting diodes of different emission colors (Paragraph [0050]);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with which is a device for diagnosing a fault in a light emitting unit that emits light of a color according to an operating state of the robot by individually energizing and lighting a plurality of types of light emitting diodes of different emission colors; for purpose of improvement in the safety of the corresponding signaling of the system state can be achieved by means of the fault remedying action triggers according to the method in the detected fault situation as disclosed by Staude (Paragraph [0008]).
In regards to claim 2. Shibagaki in view of Staude discloses the fault diagnosis device according to claim 1, wherein, in a period (Staude: Paragraph [0016 & 0043]) during which the operating state of the robot (Shibagaki Abstract) is such that only one (Staude: Fig. 5, 4R) of the light emitting diodes in the light emitting unit is energized (Staude: Paragraph [0050]), the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) is configured to energize one of remaining light emitting diodes (Staude: Paragraph [0050]), and the fault detection unit (Staude: Fig. 5, 3a and 5RGB) is configured to detect (Staude: Paragraph [0045]) a fault in the light emitting unit (Staude: Fig. 5, 4RGB & Paragraph [0013 & 0025 & 0027 & 0031 & 0044 & 0048]) based on a detected value of the diagnostic voltage detected (Staude: Paragraph [0028 & 0045]) in the period (Staude: Paragraph [0016 & 0043]) during which the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) energizes one of remaining light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0050]).
In regards to claim 3. Shibagaki in view of Staude discloses the fault diagnosis device according to claim 2, wherein, in a period (Staude: Paragraph [0016 & 0043]) during which the operating state (Staude: Paragraph [0050])  of the robot (Shibagaki Abstract) is such that only one (Staude: Fig. 5, 4R) of the light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0050]) in the light emitting unit is energized (Staude: Fig. 5, 4RGB & Paragraph [0046 & 0050]), the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) is configured to energize a plurality of remaining light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0050]), and the fault detection unit (Staude: Fig. 5, 3a and 5RGB) is configured to detect a fault in the light emitting unit (Staude: Fig. 5, 4RGB & Paragraph [0013 & 0025 & 0027 & 0031 & 0044 & 0048]) based on a detected value of the diagnostic voltage detected (Staude: Paragraph [0028 & 0045]) in the period (Staude: Paragraph [0016 & 0043]) during which the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) energizes a plurality of remaining light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0013 & 0025 & 0027 & 0031 & 0044 & 0048]).
In regards to claim 9. Shibagaki in view of Staude discloses the fault diagnosis device according to claim 1, wherein, in a period (Staude: Paragraph [0016 & 0043]) during which the operating state of the robot (Shibagaki Abstract) is such that only one (Staude: Fig. 5, 4R) of the light emitting diodes in the light emitting unit is energized (Staude: Paragraph [0050]), the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) is configured to energize a plurality of remaining light emitting diodes (Staude: Paragraph [0050]), and the fault detection unit (Staude: Fig. 5, 3a and 5RGB) is configured to detect a fault in the light emitting unit (Staude: Fig. 5, 4RGB & Paragraph [0013 & 0025 & 0027 & 0031 & 0044 & 0048]) based on a detected value of the diagnostic voltage detected (Staude: Paragraph [0028 & 0045]) in the period (Staude: Paragraph [0016 & 0043]) during which the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) energizes a plurality of remaining light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0050]).
In regards to claim 18. Shibagaki discloses a robot system (Abstract & Paragraph [0017]), comprising: an industrial robot (Abstract & Paragraph [0017]); a light emitting unit (Fig. 4, 10) installed in the robot (Abstract & Paragraph [0017]) and configured to emit light (Fig. 4, 10); an energization control unit (Fig. 4, 1 and 20) configured to control energization of the light emitting diodes (Fig. 4, 10 & Paragraph [0027 & 0055]); a voltage detection unit (Fig. 4, V & Paragraph [0048]) configured to detect a diagnostic voltage (Paragraph [0048]) that varies depending on a terminal voltage of the light emitting diodes (Paragraph [0023]); and a fault detection unit (Fig. 4, V and A) configured to detect (Paragraph [0048 & 0023]) a fault in the light emitting unit (Fig. 4, 10) based on a control state of the energization by the energization control unit (Fig. 4, 1 and 20) and a detected value of the diagnostic voltage detected (Paragraph [0048]) by the voltage detection unit (Fig. 4, V & Paragraph [0048]).
Shibagaki does not specify a light emitting unit that emits light of a color according to an operating state of the robot by individually energizing and lighting a plurality of types of light emitting diodes of different emission colors
Staude discloses a light emitting unit that emits light of a color (Fig. 4, 4R to 4B) according to an operating state by individually energizing (Paragraph [0050]) and lighting a plurality of types of light emitting diodes (Fig. 4, 4R to 4B) of different emission colors (Paragraph [0050])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with a light emitting unit that emits light of a color according to an operating state of the robot by individually energizing and lighting a plurality of types of light emitting diodes of different emission colors for purpose of improvement in the safety of the corresponding signaling of the system state can be achieved by means of the fault remedying action triggers according to the method in the detected fault situation as disclosed by Staude (Paragraph [0008]).
In regards to claim 19. Shibagaki in view of Staude discloses the robot system according to claim 18, wherein, in a period (Staude: Paragraph [0016 & 0043]) during which the operating state of the robot (Shibagaki Abstract) is such that only one (Staude: Fig. 5, 4R) of the light emitting diodes in the light emitting unit is energized (Staude: Paragraph [0050]), the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) is configured to energize one of remaining light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0050]), and the fault detection unit (Staude: Fig. 5, 3a and 5RGB) is configured to detect (Staude: Paragraph [0045]) a fault in the light emitting unit (Staude: Fig. 5, 4RGB & Paragraph [0013 & 0025 & 0027 & 0031 & 0044 & 0048]) based on a detected value (Staude: Paragraph [0045]) of the diagnostic voltage detected (Staude: Paragraph [0028 & 0045]) in the period during (Staude: Paragraph [0016 & 0043]) which the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) energizes one of remaining light emitting diodes (Staude: Fig. 5, 4RGB & Paragraph [0050]).
Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki et al [WO2019220832] in view of Staude et al [US 2021/0163028 A1] and further in view of Crodian et al [US 2005/0111231 A1].
In regards to claim 4. Shibagaki in view of Staude discloses the fault diagnosis device according to claim 3, 
Shibagaki in view of Staude does not specify wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state.
Crodian discloses wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state (Paragraph [0083] “a processor retrieves a waveform from memory and generates pulse-width modulated output based on the waveform. … the brightness decreases from the steady high level 1306”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state for purpose of improved control response, and lower power consumption relative to other light sources as disclosed by Crodian (Paragraph [0009]).
In regards to claim 10. Shibagaki in view of Staude discloses the fault diagnosis device the fault diagnosis device according to claim 9, 
Shibagaki in view of Staude does not specify wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state.
Crodian discloses wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state (Paragraph [0083] “a processor retrieves a waveform from memory and generates pulse-width modulated output based on the waveform. … the brightness decreases from the steady high level 1306”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state for purpose of improved control response, and lower power consumption relative to other light sources as disclosed by Crodian (Paragraph [0009]).
In regards to claim 11. Shibagaki in view of Staude discloses the fault diagnosis device according to claim 1, 
Shibagaki in view of Staude does not specify wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state.
Crodian discloses wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state (Paragraph [0083] “a processor retrieves a waveform from memory and generates pulse-width modulated output based on the waveform. … the brightness decreases from the steady high level 1306”).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with wherein, when energizing one or more of the remaining light emitting diodes, the energization control unit is configured to control energization so that the energized light emitting diode has a brightness lower than that in a steady state for purpose of improved control response, and lower power consumption relative to other light sources as disclosed by Crodian (Paragraph [0009]).
Claims 5-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki et al [WO2019220832] in view of Staude et al [US 2021/0163028 A1] in view of Crodian et al [US 2005/0111231 A1] and further in view of Harbers [US 2011/0254554 A1].
In regards to claim 5. Shibagaki in view of Staude and further in view of Crodian discloses the fault diagnosis device according to claim 4, further comprising 
Shibagaki in view of Staude  and further in view of Crodian does not specify a notification unit configured to notify occurrence of a fault in the light emitting unit by using a method different from lighting of the light emitting diode when a fault in the light emitting unit is detected by the fault detection unit.
Harbes discloses a notification unit (Fig. 5, 24 & Paragraph [0076]) configured to notify occurrence of a fault in the light emitting unit (Abstract) by using a method different (Fig. 5, 24 & Paragraph [0076]) from lighting of the light emitting diode (Fig. 6, 55-59) when a fault in the light emitting unit is detected (Abstract) by the fault detection unit (Paragraph [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with a notification unit configured to notify occurrence of a fault in the light emitting unit by using a method different from lighting of the light emitting diode when a fault in the light emitting unit is detected by the fault detection unit for purpose of alert the user that LED system has enter in fault mode as disclosed by Harbers (Paragraph [0075])
In regards to claim 6. Shibagaki in view of Staude, in view of Crodian and further in view of Harbers discloses the fault diagnosis device according to claim 5, wherein the energization control unit (Harbes: Fig. 5, 120 & 24 & Paragraph [0076]) is configured so as not to impair safety of a user (Harbes: Paragraph [0075]) who uses the robot during energization of the light emitting diodes (Shibagaki Fig. 4, 10) regardless of the operating state of the robot (Shibagaki Abstract).
In regards to claim 7. Shibagaki in view of Staude, in view of Crodian and further in view of Harbers discloses the fault diagnosis device according to claim 5, wherein each emission color of the plurality of types of light emitting diodes is a color (Staude: Fig. 5, 4RGB) that is not likely to cause a user who uses the robot (Shibagaki Abstract) to erroneously recognize an operating state of the robot (Shibagaki Abstract) during energization of the light emitting diodes by the energization control unit (Staude: Fig. 5, 3a-b & Paragraph [0041]) regardless of the state of the robot (Shibagaki Abstract).
In regards to claim 12. Shibagaki in view of Staude and further in view of Crodian discloses the fault diagnosis device according to claim 11, further comprising 
Shibagaki in view of Staude  and further in view of Crodian does not specify a notification unit configured to notify occurrence of a fault in the light emitting unit by using a method different from lighting of the light emitting diode when a fault in the light emitting unit is detected by the fault detection unit.
Harbes discloses a notification unit (Fig. 5, 24 & Paragraph [0076]) configured to notify occurrence of a fault in the light emitting unit (Abstract) by using a method different (Fig. 5, 24 & Paragraph [0076]) from lighting of the light emitting diode (Fig. 6, 55-59) when a fault in the light emitting unit is detected (Abstract) by the fault detection unit (Paragraph [0112]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki with a notification unit configured to notify occurrence of a fault in the light emitting unit by using a method different from lighting of the light emitting diode when a fault in the light emitting unit is detected by the fault detection unit for purpose of alert the user that LED system has enter in fault mode as disclosed by Harbers (Paragraph [0075]).
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shibagaki et al [WO2019220832] in view of Staude et al [US 2021/0163028 A1] and further in view of Harbers [US 2011/0254554 A1].
In regards to claim 13. Shibagaki in view of Staude discloses the fault diagnosis device according to claim 1, further comprising 
Shibagaki in view of Staude does not specify a notification unit configured to notify occurrence of a fault in the light emitting unit by using a method different from lighting of the light emitting diode when a fault in the light emitting unit is detected by the fault detection unit.
Harbes discloses a notification unit (Fig. 5, 24 & Paragraph [0076]) configured to notify occurrence of a fault in the light emitting unit (Abstract) by using a method (Fig. 5, 24 & Paragraph [0076]) different from lighting of the light emitting diode (Fig. 6, 55-59) when a fault in the light emitting unit is detected (Abstract) by the fault detection unit (Paragraph [0112]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Shibagaki in view of Staude with a notification unit configured to notify occurrence of a fault in the light emitting unit by using a method different from lighting of the light emitting diode when a fault in the light emitting unit is detected by the fault detection unit for purpose of alert the user that LED system has enter in fault mode as disclosed by Harbers (Paragraph [0075]).
Allowable Subject Matter
Claims 8, 14-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
“wherein the light emitting unit includes a red light emitting diode, a green light emitting diode, and a blue light emitting diode, which are three light emitting diodes corresponding to three primary colors of light, the light emitting unit emits white light due to the red light emitting diode, the green light emitting diode, and the blue light emitting diode being energized when the state of the robot is a first state, in which a predetermined operation is automatically performed, the light emitting unit emits red light due to the red light emitting diode being energized when the state of the robot is a second state, in which an error with a relatively high degree of importance has occurred, the light emitting unit emits yellow light due to the red light emitting diode and the green light emitting diode being energized when the state of the robot is a third state, in which an error with a relatively low degree of importance has occurred, the light emitting unit emits green light due to the green light emitting diode being energized when the state of the robot is a fourth state, which is an initialization state, and the light emitting unit emits blue light due to the blue light emitting diode being energized when the state of the robot is a fifth state, which is a direct teaching mode in which a user who uses the robot performs teaching by manually moving the robot.” as recited in claim 8
“wherein the light emitting unit includes a red light emitting diode, a green light emitting diode, and a blue light emitting diode, which are three light emitting diodes corresponding to three primary colors of light, the light emitting unit emits white light due to the red light emitting diode, the green light emitting diode, and the blue light emitting diode being energized when the state of the robot is a first state, in which a predetermined operation is automatically performed, the light emitting unit emits red light due to the red light emitting diode being energized when the state of the robot is a second state, in which an error with a relatively high degree of importance has occurred, the light emitting unit emits yellow light due to the red light emitting diode and the green light emitting diode being energized when the state of the robot is a third state, in which an error with a relatively low degree of importance has occurred, the light emitting unit emits green light due to the green light emitting diode being energized when the state of the robot is a fourth state, which is an initialization state, and the light emitting unit emits blue light due to the blue light emitting diode being energized when the state of the robot is a fifth state, which is a direct teaching mode in which a user who uses the robot performs teaching by manually moving the robot.” as recited in claim 14.
“wherein the light emitting unit includes a red light emitting diode, a green light emitting diode, and a blue light emitting diode, which are three light emitting diodes corresponding to three primary colors of light, the light emitting unit emits white light due to the red light emitting diode, the green light emitting diode, and the blue light emitting diode being energized when the state of the robot is a first state, in which a predetermined operation is automatically performed, the light emitting unit emits red light due to the red light emitting diode being energized when the state of the robot is a second state, in which an error with a relatively high degree of importance has occurred, the light emitting unit emits yellow light due to the red light emitting diode and the green light emitting diode being energized when the state of the robot is a third state, in which an error with a relatively low degree of importance has occurred, the light emitting unit emits green light due to the green light emitting diode being energized when the state of the robot is a fourth state, which is an initialization state, and the light emitting unit emits blue light due to the blue light emitting diode being energized when the state of the robot is a fifth state, which is a direct teaching mode in which a user who uses the robot performs teaching by manually moving the robot.” as recited in claim 15.
“wherein the light emitting unit includes a red light emitting diode, a green light emitting diode, and a blue light emitting diode, which are three light emitting diodes corresponding to three primary colors of light, the light emitting unit emits white light due to the red light emitting diode, the green light emitting diode, and the blue light emitting diode being energized when the state of the robot is a first state, in which a predetermined operation is automatically performed, the light emitting unit emits red light due to the red light emitting diode being energized when the state of the robot is a second state, in which an error with a relatively high degree of importance has occurred, the light emitting unit emits yellow light due to the red light emitting diode and the green light emitting diode being energized when the state of the robot is a third state, in which an error with a relatively low degree of importance has occurred, the light emitting unit emits green light due to the green light emitting diode being energized when the state of the robot is a fourth state, which is an initialization state, and the light emitting unit emits blue light due to the blue light emitting diode being energized when the state of the robot is a fifth state, which is a direct teaching mode in which a user who uses the robot performs teaching by manually moving the robot.” as recited in claim 16.
“wherein the light emitting unit includes a red light emitting diode, a green light emitting diode, and a blue light emitting diode, which are three light emitting diodes corresponding to three primary colors of light, the light emitting unit emits white light due to the red light emitting diode, the green light emitting diode, and the blue light emitting diode being energized when the state of the robot is a first state, in which a predetermined operation is automatically performed, the light emitting unit emits red light due to the red light emitting diode being energized when the state of the robot is a second state, in which an error with a relatively high degree of importance has occurred, the light emitting unit emits yellow light due to the red light emitting diode and the green light emitting diode being energized when the state of the robot is a third state, in which an error with a relatively low degree of importance has occurred, the light emitting unit emits green light due to the green light emitting diode being energized when the state of the robot is a fourth state, which is an initialization state, and the light emitting unit emits blue light due to the blue light emitting diode being energized when the state of the robot is a fifth state, which is a direct teaching mode in which a user who uses the robot performs teaching by manually moving the robot.” as recited in claim 17.
“wherein the light emitting unit includes a red light emitting diode, a green light emitting diode, and a blue light emitting diode, which are three light emitting diodes corresponding to three primary colors of light, the light emitting unit emits white light due to the red light emitting diode, the green light emitting diode, and the blue light emitting diode being energized when the state of the robot is a first state, in which a predetermined operation is automatically performed, the light emitting unit emits red light due to the red light emitting diode being energized when the state of the robot is a second state, in which an error with a relatively high degree of importance has occurred, the light emitting unit emits yellow light due to the red light emitting diode and the green light emitting diode being energized when the state of the robot is a third state, in which an error with a relatively low degree of importance has occurred, the light emitting unit emits green light due to the green light emitting diode being energized when the state of the robot is a fourth state, which is an initialization state, and the light emitting unit emits blue light due to the blue light emitting diode being energized when the state of the robot is a fifth state, which is a direct teaching mode in which a user who uses the robot performs teaching by manually moving the robot.” as recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/               Primary Examiner, Art Unit 2844